FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  January 4, 2008
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 DAVID ALLAN SAUNDERS,

               Petitioner - Appellant,                   No. 07-4206
          v.                                               (D. Utah)
 UNITED STATES OF AMERICA,                       (D.C. No. 2:07-CV-659-TS)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Petitioner and appellant David Allan Saunders, proceeding pro se, appeals

the denial of his 28 U.S.C. § 2241 petition challenging the execution of his

sentence. We affirm.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
         Saunders, an inmate in a federal correctional institution in Safford,

Arizona, filed a § 2241 petition in the federal district court in Utah, alleging that

his Fifth Amendment rights had been violated because his pretrial supervised

release/probation time was not credited towards his sentence. He accordingly

asked the district court to order the Federal Bureau of Prisons to adjust his “in

custody” date to reflect his pretrial supervised release time.

         In a succinct two-page order, the district court denied Saunders’ petition,

finding that Saunders’ service of pretrial release time does not entitle him to the

requested credit. Saunders timely appealed. 1 We agree with the district court’s

analysis and conclusion.

         Pursuant to 18 U.S.C. § 3585(b), “[a] defendant shall be given credit

toward the service of a term of imprisonment for any time he has spent in official

detention prior to the date the sentence commences . . . as a result of the offense

for which the sentence was imposed.” We have held that “[f]or the purpose of

calculating credit for time served under 18 U.S.C. § 3585, ‘official detention’

means imprisonment in a place of confinement, not stipulations or conditions

imposed upon a person not subject to full physical incarceration.” United States

v. Woods, 888 F.2d 653, 655 (10th Cir. 1989). Thus, “[a]lthough a criminal

defendant is entitled credit under 18 U.S.C. § 3585 for time spent in detention


         1
             Saunders filed a pro se “Informal Brief.” The government did not file a
brief.

                                             -2-
prior to commencement of sentence, no such credit is allowed for time spent on

conditional release.” Id. We further observed that the “expansive definition of

custody” for purposes of 28 U.S.C. 2241 has no bearing on the definition of

detention under 18 U.S.C. § 3585.

      Applying that standard to this case, it is clear that Saunders’ pretrial

supervised release/probation time did not constitute “full physical incarceration.”

Accordingly, Saunders has failed to establish that he spent time in “official

detention” prior to the commencement of his sentence, and he therefore fails to

establish entitlement to credit towards his sentence under 18 U.S.C. § 3585.

      We AFFIRM the district court’s denial of Saunders’ § 2241 petition. 2

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




      2
      Although he failed to make such a motion before the district court,
Saunders has filed a motion for leave to proceed before this court in forma
pauperis. We grant Saunders’ motion to proceed before our court in forma
pauperis.

                                         -3-